Citation Nr: 0805703	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy in the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy in the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for 
diabetic retinopathy.

5.  Entitlement to service connection for a major depressive 
disorder.

6.  Entitlement to a rating in excess of 10 percent for 
hypertension.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady - 
Private Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to June 
1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2004 and June 2005 rating decisions.

The issues of service connection for depression and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's activities have not been restricted to 
treat his diabetes mellitus.

2.  The objective medical evidence fails to show symptoms 
compatible with moderate incomplete paralysis of the external 
popliteal nerve of the left lower extremity.

3.  The objective medical evidence fails to show symptoms 
compatible with moderate incomplete paralysis of the external 
popliteal nerve of the right lower extremity.

4.  The veteran has active pathology of diabetic retinopathy, 
but he demonstrated correctable visual acuity of 20/20 in 
both eyes in May 2005.
 
5.  Blood pressure testing has failed to show either 
diastolic pressure of 110 or more, or systolic pressure of 
200 or more.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic 
Code (DC) 7913 (2007).

2.  Criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.123, 4.124a, DC 8521 (2007).

3.  Criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.123, 4.124a, DC 8521 (2007).

4.  Criteria for a rating in excess of 10 percent for 
diabetic retinopathy with cataracts have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.75, 4.84, 4.84a, DC 6006 (2007).

5.  Criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Diabetes mellitus

The veteran is currently rated at 20 percent for his diabetes 
mellitus under 38 C.F.R. § 4.119, DC 7913; which is assigned 
when treatment of diabetes mellitus requires either insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is assigned when 
treatment of diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities.
 
It is noted that all compensable complications of diabetes 
are to be separately evaluated unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process.

The evidence of record demonstrates that the veteran's 
diabetes mellitus was poorly controlled in April 2003.  In 
August 2003, the veteran underwent a VA examination at which 
it was noted that he had never been hospitalized for either 
ketoacidosis or hypoglycemia.  The veteran indicated that he 
was trying to follow a restricted diet, and it was noted that 
his diabetes mellitus was maintained by an oral hypoglycemic 
agent.  However, there was no indication that the veteran's 
activities required regulation.  While the veteran indicated 
that his exercise tolerance was limited, this was attributed 
to back and neck pain stemming from his motor vehicle 
accident in 2001.

In December 2003, the veteran's diabetes mellitus was again 
noted to be uncontrolled, although it was noted that control 
had been improved, except that the veteran did not like the 
side effects.  It was agreed to switch the veteran to 
insulin. The veteran was counseled on the importance of diet 
and exercise, but activities were once again not restricted.

Treatment records from 2005 continue to show that the 
veteran's diabetes mellitus is treated with insulin, but at 
no point in the veteran's extensive treatment records has it 
been indicated that the veteran's activities should be 
restricted to control his diabetes mellitus.  As such, the 
criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met, and the veteran's claim is 
therefore denied.

The veteran is separately rated for peripheral neuropathy and 
for diabetic retinopathy, and no other health conditions have 
been shown to be direct caused by the veteran's diabetes 
mellitus.  As such, no additional disability ratings, aside 
from the ratings for peripheral neuropathy and for diabetic 
retinopathy, are required.  



Peripheral neuropathy

The veteran is currently rated at 10 percent for peripheral 
neuropathy of each lower extremity under 38 C.F.R. § 4.124a, 
DC 8521.  Under this rating code, a 10 percent rating is 
assigned for mild incomplete paralysis of the external 
popliteal nerve; a 20 percent rating is assigned for moderate 
incomplete paralysis; and a 40 percent rating is assigned for 
moderately severe incomplete paralysis.

The evidence fails to show that a rating in excess of 10 
percent is warranted for peripheral neuropathy in either leg.

A July 2003 treatment record notes that the veteran was 
diagnosed with peripheral neuropathy after complaining of 
paresthesias in both lower extremities.  The doctor's 
inspection found the veteran's reflexes to be 2+ and 
symmetrical without any pathological reflexes; additionally, 
the veteran's sensation was intact to touch, pin, vibration, 
and position.

At a VA examination in August 2003, the veteran's gait, 
stance and coordination were intact. The veteran had 5/5 
strength in his lower extremities; and deep tendon reflexes 
were 3+ in both lower extremities.  The veteran's sensation 
was also intact to touch, pinprick, vibration, and position.  
A nerve conduction velocity study (NCV) showed axonal 
neuropathy in both lower extremities, while an EMG showed 
radiculopathy.  The veteran was found to have neuropathy as a 
result of his diabetes mellitus, but there was no indication 
by the examiner that the neuropathy was any more than mild.

In November 2004, the veteran had deep tendon reflexes that 
were 2+ bilaterally.  The veteran also had 5/5 motor testing 
in his lower extremities.  The doctor indicated that there 
was no indication of significant neurologic impairment of the 
veteran's lower extremities at that time.

The evidence consistently shows that the veteran has little 
neurologic impairment of his lower extremities.  Therefore, 
the criteria for a rating in excess of 10 percent for either 
lower extremity for peripheral neuropathy have not been met; 
and the veteran's claim is denied.

Diabetic retinopathy

The veteran is currently rated at 10 percent for diabetic 
retinopathy under 38 C.F.R. § 4.84a, DC 6006, which is used 
for rating based on retinitis. 

Although no diagnostic code specifically directs evaluation 
of diabetic retinopathy, unlisted medical conditions may be 
rated under the criteria of a closely related disease or 
injury if the conditions are closely analogous in terms of 
affected functions, anatomical localization, and 
symptomatology.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 6006, diabetic retinopathy in chronic 
form is to be rated from 10 percent to 100 percent based on 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  An additional rating 
of 10 percent will be combined with the rating based upon 
symptomatology, during continuance of active pathology.  The 
minimum rating during active pathology is 10 percent.

Central visual acuity is rated on the basis of best distant 
vision obtainable after best correction by glasses, except in 
the case of keratonus in which contact lenses are required. 
38 C.F.R. § 4.75 (2007).   Keratonus is not shown to be 
present in this case.  At a VA eye examination in August 
2003, the veteran had right eye visual acuity that was 
correctable to 20/20 both at near and at distance.  The left 
eye was also correctable to 20/20 both at near and at 
distance.  No diplopia was elicited on the examination and 
the veteran had full visual fields in each eye.  The examiner 
indicated that the veteran had non-proliferative background 
diabetic retinopathy that was mild in both eyes.  It was 
noted that the veteran had early cataracts, but they were 
mild and not visually significant.  Based on such findings, 
it is clear that the veteran's corrected distant visual 
acuity demonstrated on the VA examinations warrants no more 
than a zero percent rating under Table V.  38 C.F.R. § 4.84a.

At an optometry appointment in December 2003, the veteran had 
20/20 vision in the right eye and 20/25 vision in the left 
eye.  The veteran was noted to have cataracts that were not 
affecting his vision.  In June 2004, the veteran had 20/20 
vision in the right eye and 20/20 vision in the left eye.  In 
December 2004, the veteran had 20/20 vision in the right eye 
and 20/25 vision in the left eye.  In February 2005, the 
veteran had 20/30 in the right eye and 20/20 in the left eye, 
although it was noted that the veteran had forgotten his 
glasses that day.  In May 2005, the veteran had 20/20 vision 
in the right eye and 20/20 vision in the left eye.

There is no evidence of eye pain, and the veteran has not 
required rest or experienced episodes of incapacity due to 
his eye disability.  The Board also notes that there is no 
showing of any significant visual acuity impairment and no 
showing of any significant impairment in the veteran's field 
of vision during the time period relevant to the current 
appeal.  As the medical evidence does not indicate that the 
veteran demonstrates any symptomatology commensurate with a 
rating higher than the current 10 percent, the Board finds 
that no increased rating for the veteran's eye disability is 
warranted.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 10 percent for the veteran's 
retinopathy, and his claim is therefore denied. 

Hypertension 

The veteran is currently rated at 10 percent for hypertension 
under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is 
assigned when diastolic pressure is predominantly 100 or 
more; when systolic pressure is predominantly 160 or more; or 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication to 
control his hypertension.  A 20 percent rating is assigned 
when diastolic pressure is predominantly 110 or more; or when 
systolic pressure is predominantly 200 or more.

VA outpatient treatment records, and the report of 
examination conducted for VA purposes in November 2004 
reflect that while the veteran's blood pressure has 
fluctuated during the course of his appeal, he has not 
demonstrated a diastolic pressure that is at least 110 at any 
point.  Similarly, the veteran has not been shown to have a 
systolic pressure that is 200 or more at any time.  At his VA 
examination, the veteran had blood pressure readings of 
140/80 and 132/80.

It has been noted in several VA treatment records that the 
veteran's hypertension could be better controlled, but the 
fact remains that his blood pressure has not even been shown 
to be 200 (systolic) or 110 (diastolic) on one occasion, much 
less a predominant showing of either 200 (systolic) or 110 
(diastolic) which would be required for a rating in excess of 
10 percent for hypertension.

The veteran takes daily blood pressure medication, but this 
factor alone does not mandate the assignment of a rating in 
excess of 10 percent.  Accordingly, the criteria for a rating 
in excess of 10 percent for hypertension have not been met, 
and the veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, notice was provided by letters dated in 
January and April 2006, and any defect concerning the timing 
of the notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the veteran's claim was readjudicated 
following completion of the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 10 percent for peripheral neuropathy in 
the left lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy in 
the right lower extremity is denied.

A rating in excess of 10 percent for diabetic retinopathy is 
denied.

A rating in excess of 10 percent for hypertension is denied.




REMAND

The veteran asserts that he is depressed as a result of his 
many service connected disabilities, which include diabetes 
mellitus, diabetic peripheral neuropathy in both legs, 
diabetic retinopathy, and erectile dysfunction secondary to 
his diabetes mellitus.  The medical opinions of record do not 
consistently support this theory of causation.  This should 
be reconciled.  

With regard to the issue of entitlement to a TDIU rating, the 
Board finds that this claim is intertwined with the issue of 
entitlement to service connection for depression that is 
being remanded.  The appropriate remedy where a pending claim 
is inextricably intertwined with a claim currently on appeal 
is to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from July 2007 to the present.

2.  Following the requested development, 
schedule the veteran for a VA psychiatric 
examination to determine etiology of his 
depression.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should provide an 
opinion whether it is as likely  as not 
(50 percent likelihood or better) that the 
veteran's currently diagnosed psychiatric 
disorder was in whole or in part, caused 
by, or increased in severity as a result 
of, a combination of the veteran's service 
connected disabilities.  A complete 
rationale should be provided for any 
opinions expressed.

3.  After the development of the claim has 
been completed, the RO should again review 
the record, conduct any additional 
development which is deemed necessary; and 
then should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
allowed an appropriate period of time for 
response before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


